                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


    AVOMEEN HOLDINGS, LLC,
                                                     Case No. 17-cv-13703
                Plaintiff,
                                              UNITED STATES DISTRICT COURT JUDGE
                    v.
                                                      GERSHWIN A. DRAIN
      SHRI THANEDAR, ET AL.,
                                               UNITED STATES MAGISTRATE JUDGE
                                                      ANTHONY P. PATTI
              Defendants.
                                        /

    OPINION AND ORDER DENYING DEFENDANTS’ MOTION FOR
     SUMMARY JUDGMENT [#28] AND MAINTAINING FUTURE
                    SCHEDULING DATES

                                I. INTRODUCTION

      Plaintiff Avomeen Holdings, LLC initiated this securities fraud action on

November 14, 2017, alleging violations of Securities and Exchange Act Rule 10(b)

and SEC Rule 10b-5. Dkt. No. 1. In addition, Plaintiff raises several claims

arising under state law. Id.

      Present before the Court is Defendants Shri Thanedar and Chemreal, LLC’s

Motion for Summary Judgment. Dkt. No. 28. The Court will resolve the matter

without a hearing. See E.D. Mich. LR 7.1(f)(2). For the reasons set forth below,

the Court will DENY the Motion [#28].




                                        -1-
                                  II. BACKGROUND

        This action arises out of an Equity Purchase Agreement, under which

Defendant Thanedar sold Plaintiff a majority interest in Avomeen, LLC

(hereinafter “Avomeen”) -- a chemical testing laboratory. Dkt. No. 1, p. 1 (Pg. ID

1). In July 2016, Plaintiff furnished and Defendant Thanedar accepted a Letter of

Intent (“LOI”) to purchase Avomeen for a pre-adjustment sale price of $30 million,

plus an earn-out of up to $5 million depending on the company’s 2016 EBITDA. 1

Id. Under the LOI, the transaction was subject to several conditions precedent,

including a four-month period of accounting and business due diligence. Id.

        Plaintiff asserts that in pre-close discussions with its representatives,

Defendant Thanedar made several representations that proved to be inaccurate. Id.

at p. 9 (Pg. ID 889). Most glaring, Defendant Thanedar represented that the vast

majority (90% or more) of Avomeen’s revenue for a given month was recognized

upon 100% completion of a project for a client. Id. He noted only three types of

projects that fell outside of this general rule. Id. at p. 10 (Pg. ID 890). After the

sale was completed, however, Defendant Thanedar revealed that it was Avomeen’s

practice that “projects that [were] 90% or more completed in a month [were] billed

in the end of that month.” Dkt. No. 32-21, p. 3 (Pg. ID 1095).


1
    Earnings Before Interest, Tax, Depreciation, and Amortization.

                                          -2-
      Andrew Kolbert, who reported directly to Defendant Thanedar, asserts that

Thanedar made this change in September 2016 in order to inflate monthly revenue

for certain months leading up to the sale of Avomeen. Dkt. No. 32-15, pp. 5-6 (Pg.

ID 1061-62). But Plaintiff’s expert witness -- Certified Public Accountant J.

Bradley Sargent -- suggests Avomeen’s improper reporting practices manifested

much earlier. See Dkt. No. 28-13, p. 24 (Pg. ID 456). Namely, between October

1, 2015 and September 30, 2016, Avomeen had been pulling revenue from future

months into present months to create a false appearance of steady growth. See id.

at pp. 24-27 (Pg. ID 456-59). This practice, which Sargent likened to a Ponzi

scheme, led to an estimated $634,530 in improperly recognized revenue during that

twelve-month period. See id.

      At some point prior to close, the parties agreed to modify the terms of the

original LOI. Dkt. No. 28-11. Rather than pay a base price of $30 million with a

potential $5 million earn-out, Plaintiff would now pay a guaranteed price of $33.6

million. Id. Plaintiff asserts that the purpose of this change was to avoid potential

disputes about what items fell inside or outside of the final adjusted EBITDA

calculation. Dkt. No. 32-3, p. 5 (Pg. ID 969). Further, that it felt comfortable with

this change because Avomeen had reported strong revenue earnings for several

months in a row.     Id. Defendants, in contrast, characterize this change as a

reduction in price, and maintain that the reduction was prompted by concerns that



                                         -3-
Avomeen would not meet its revenue goal for the month of October, and

consequently, its projected EBITDA for the year. Dkt. No. 28, p. 14 (Pg. ID 275).

      In any case, Avomeen did enter into a revenue slump beginning in October

2016. Id. at p. 13 (Pg. ID 274). One of Plaintiff’s representatives testified that

they were expecting Avomeen’s revenue for the months of October and November

to be close to $1 million, as opposed to the $800,000 and $900,000 actually

generated. Dkt. No. 28-4, p. 5 (Pg. ID 319). Still, Plaintiff opted to move forward

with the purchase and the parties closed their transaction on November 7, 2016.

Id.; Dkt. No. 32, p. 8 (Pg. ID 888). Plaintiff purchased Avomeen’s securities for

$33.6 million and is now the majority owner of the company. Id. Defendant

Chemreal, LLC -- an entity controlled by Defendant Thanedar -- continues to hold

a minority interest in the company.

      Plaintiff brings the instant suit, asserting it was induced into overpaying for

Avomeen due to alleged misrepresentations by Defendant Thanedar surrounding

Avomeen’s monthly revenue earnings. Plaintiff contends that it suffered damages

in the range of $6,995,077 to $7,980,445. Id. at p. 17 (Pg. ID 897).

                              III. LEGAL STANDARD

      Federal Rule of Civil Procedure 56(c) empowers a court to grant summary

judgment if “there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law.”       Cehrs v. Ne. Ohio Alzheimer’s



                                        -4-
Research Ctr., 155 F.3d 775, 779 (6th Cir. 1998). The evidence and all reasonable

inferences must be construed in the light most favorable to the non-moving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1968).

There is a genuine issue of material fact “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). Mere allegations or denials in the non-movant’s

pleadings will not suffice, nor will a mere scintilla of evidence supporting the non-

moving party. Id. at 248, 252. Rather, there must be evidence on which a jury

could reasonably find for the non-movant. Id. at 252.

                                  IV. DISCUSSION

      A. Plaintiff has Standing to Assert a Rule 10b-5 Claim.


      As an initial matter, Defendants assert that Plaintiff lacks standing to bring a

claim under Rule 10b-5. Defendants put forth several arguments, none of which

are persuasive.


      “Rule 10b-5 prohibits ‘mak[ing] any untrue statement of material fact’ in

connection with the purchase or sale of securities.” Janus Capital Grp, Inc. v.

First Derivative Traders, 564 U.S. 135, 137-38 *2011). “A party bringing a

private action for money damages under Rule 10b-5 must be an actual purchaser or

seller of securities.” Grubb v. Fed. Deposit Ins. Corp., 868 F.2d 1151, 1159 (10th



                                         -5-
Cir. 1989) (citing Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723, 731-33

(1975)). “[I]t is not the case that plaintiffs must allege some direct communication

with [the defendants] to state a claim under § 10(b).” Benedict v. Cooperstock, 23

F. Supp. 2d 754, 758 (E.D. Mich. 1998). Rather, “[s]ection 10(b) specifically

provides that persons may not engage in prohibited conduct ‘directly or

indirectly.’” Id. In short, “plaintiffs must allege that [the defendants] made a false

or misleading statement (or omission) in connection with the sale of a security that

[they] knew or should have known would reach investors, and that the plaintiffs

relied on it and were damaged.” Id. (citing Anixter v. Home-Stake Prod. Co., 77

F.3d 1215, 1226 (10th Cir. 1996)).


      Here, Defendants cannot dispute that Plaintiff was the purchaser of

Avomeen’s securities. Indeed, Plaintiff holds a majority interest in the company

and incurred over $16 million in debt in connection with the transaction. See Dkt.

No. 32, p. 8 (Pg. ID 888). While Defendants argue that Plaintiff is simply a

holding company, and that High Street Capital (private equity fund) was the

underlying financer, the cases on which Defendants rely do not support their

position that Plaintiff lacks standing. To the contrary, these cases, at best, stand for

the proposition that a de facto investing entity may have standing to bring suit in

addition to a holding company. See, e.g., Grubb, 868 F. 2d at 1159-62, n.11




                                          -6-
(recognizing for purposes of standing a suit filed on behalf of holding company

and underlying shareholders).

      In addition, Plaintiff has alleged facts suggesting Defendants made

misleading statements in connection with the sale of Avomeen, and that Plaintiff

relied on those statements and was damaged as a result. Though Defendants argue

that the alleged misrepresentations were made to High Street Capital, and not

directly to Plaintiff, a claim under Rule 10b-5 does not require proof of direct

communication.     See Benedict, 23 F. Supp. 2d at 758.         Plaintiff can rely on

Defendants’ communications with High Street Capital because Defendants knew

their representations would reach potential investors.        See id.    Accordingly,

Plaintiff has alleged an injury sufficient to assert standing for a Rule 10b-5 claim.2


      B. The Indemnification Clause in the Equity Purchase Agreement does
         not Bar the Rule 10b-5 Claim.

      In passing, Defendants suggest that the indemnification clause contained

within the parties’ Equity Purchase Agreement bars the instant Rule 10b-5 claim.

See Dkt. No. 36, p. 7-8 (Pg. ID 1751-52). However, the indemnification clause

2
  Defendants also argue that Plaintiff lacks standing because it cannot sue its own
subsidiary. See Dkt. No. 28, pp. 17-18 *Pg. ID 278-79). This argument, however,
ignores the fact that Plaintiff is suing Defendants for misrepresentations made prior
to the acquisition of Avomeen. It is unclear why Defendants believe the
acquisition now immunizes them from those prior alleged misrepresentations.
Further, Defendants do not explain how the case law they cite supports their
argument, if at all.


                                          -7-
addresses only the parties’ liabilities in the case of a third-party claim. Here, the

suit is strictly between the parties to the Agreement. Accordingly, the Court finds

that the indemnification clause does not bar Plaintiff’s Rule 10b-5 claim.


      C. A Reasonable Juror Could Conclude that Defendants Violated Rule
         10b-5.

      In order to prevail on a claim under § 10(b) of the Securities and Exchange

Act and SEC Rule 10b-5, “a plaintiff must prove (1) a material misrepresentation

or omission by the defendant; (2) scienter; (3) a connection between the

misrepresentation or omission and the purchase or sale of a security; (4) reliance

upon the misrepresentation or omission; (5) economic loss; and (6) loss causation.

Stoneridge Inv. Partners, LLC v. Scientific-Atlanta, 552 U.S. 148, 157 (2008).

Here, Defendants challenge Plaintiff’s Rule 10b-5 claim on elements one, two,

four, five, and six. The Court will discuss each of these challenges, in turn, below.


      1. Material Misrepresentation


      It is well established that “[m]isrepresented or omitted facts are material

only if a reasonable investor would have viewed the misrepresentation or omission

as ‘having significantly altered the total mix of information made available.’” In

re Sofamor Danek Grp., 123 F.3d 394, 400 (6th Cir. 1997) (quoting Basic, Inc. v.

Levinson, 485 U.S. 224, 232 (1988)). The test is necessarily fact intensive. Saxe v.



                                         -8-
Dlusky, 268 F. App’x 438, 441 (6th Cir. 2008) (citing Helwig v. Vencor, Inc., 251

F.3d 540, 555 (6th Cir. 2001)).


      Here, Plaintiff has alleged three fabrications that Defendant Thanedar

proffered during the parties’ transaction: (1) the vast majority of Avomeen’s

revenue for a given month (with specific exceptions) was recognized only upon

100% completion of a project for a client, (2) Avomeen did not recognize revenue

on a percentage-of-completion basis, and (3) Avomeen’s financial statements were

in accordance with Generally Accepted Accounting Principles (“GAAP”). See

Dkt. No. 32, pp. 20-21 (Pg. ID 900-01). Considered together, Plaintiff contends

that Defendant Thanedar engaged in a scheme of revenue shifting that resulted in

approximately $634,530 of improperly recognized revenue between the months of

October 2015 and September 2016. See Dkt. No. 28-13, pp. 24-27 (Pg. ID 456-

59). Plaintiff claims this scheme created a false portrayal of Avomeen’s growth

and induced them to overpay for the company.


      While    Defendants    acknowledge      the   possibility   of   inconsistencies

surrounding Avomeen’s revenue recognition practices, they argue this does not

create liability under Rule 10b-5 for three reasons. First, Defendants maintain that

Defendant Thanedar did not make any false statements. They refer to an August




                                        -9-
25, 2016 email where Defendant Thanedar wrote to Plaintiff’s representative

stating the following:


      The vast majority (90% or more) of Avomeen’s revenue is recognized upon
      100% completion of a project. As referenced above, there are a few specific
      project types that are recognized as revenue before 100% completion.



See Dkt. No. 28-8, p. 2 (Pg. ID 354). Defendants argue this email demonstrates

Thanedar fully disclosed that not all of Avomeen’s revenue was recognized upon

project completion. But this argument is difficult to accept in light of a letter

Defendant Thanedar wrote to Plaintiff’s representative several months after the

parties’ transaction closed, reading: “It is Avomeen’s practice that projects that are

90% or more completed in a month are billed in the end of that month.” See Dkt.

No. 32-21, p. 3 (Pg. ID 1095). These two statements from Defendant Thanedar

cannot be squared. Furthermore, Plaintiff’s findings regarding the $634,530 in

improperly recognized revenue already accounts for the specific project types that

Thanedar identified as exceptions to the general rule. See Dkt. No. 32-25, pp. 3-4

(pg. ID 1115-16).


      Second, Defendants argue that Plaintiff’s representatives were aware that

Avomeen engaged in revenue shifting, and thus, could not have been misled by

Defendant Thanedar’s representations. Defendants point to an email exchange

between Thanedar and one of Plaintiff’s representatives in February 2017, where

                                        -10-
the two discussed keeping the month of January open so Avomeen could bill and

recognize revenue for that month. See Dkt. No. 28-12. However, because this

email exchange took place three months after the parties completed their

transaction, it does not necessarily speak to Plaintiff’s knowledge during the period

leading up to close. While one might infer prior knowledge, this, at most, creates a

genuine issue of material fact. See Matsushita Elec. Indus. Co., Ltd., 475 U.S. at

587 (instructing the evidence and all reasonable inferences must be construed in

the light most favorable to the non-moving party).


      Finally, Defendants argue that any inaccuracies in Avomeen’s revenue

reporting were immaterial in nature. Defendants posit that the alleged inflation in

Avomeen’s revenue during the snapshot period amounted to a small financial sum

when compared to the company’s total assets.         But Defendants’ argument is

misplaced. Importantly, courts have routinely rejected the idea that small financial

distortions can never be material.3 Instead, courts take a more expansive approach,

looking to factors such as “whether the misstatement arises from an item capable

3
  See Hutchinson v. Deutche Bank Sec. Inc., 647 F.3d 479, 485 (2d Cir. 2011)
(“We have consistently rejected a formulaic approach to assessing the materiality
of an alleged misrepresentation. . . . According to SEC Staff Accounting Bulletin
No. 99, the use of a percentage as a numerical threshold such as 5%, may provide
the basis for a preliminary assumption of materiality, but a bright line percentage
cannot be appropriately used as a substitute for full analysis of all relevant
considerations.”) (internal quotations and citations omitted); USM Holdings Inc. v.
Simon, 2016 WL 4396061, at *5 (E.D. Mich. 2016) (recognizing even relatively
small financial errors can be material).

                                        -11-
of precise measurement” and “whether the misstatement masks a change in

earnings.” See SEC Staff Accounting Bulletin No. 99, 1999 WL 1123073, at *3

(Aug. 12, 1999).


      Here, a reasonable juror could conclude that Defendant Thanedar’s alleged

misstatements surrounding Avomeen’s revenue reporting practices were material.

Indeed, these statements were not a matter of opinion. Rather, they involved

objective representations that painted an inaccurate picture of Avomeen’s growth -

- a key factor in Plaintiff’s decision to purchase the company.4      And while

Defendants argue that on net, the alleged revenue shifting did not increase

Avomeen’s overall EBITDA calculation, Defendant Thanedar acknowledged that

any dip in monthly revenue growth put the transaction at risk.5 Moreover, as will

be discussed in the next section, there is evidence suggesting Defendant


4
  See Dkt. No. 32-3, p. 5 (Pg. ID 969) (Decl. Robert France: “If Mr. Thanedar had
accurately portrayed Avomeen’s performance to Purchaser, High Street, and Plante
Moran, had accurately disclosed Avomeen’s revenue recognition practices, or
disclosed the changes to the practices that Avomeen employees have testified
about, Purchaser would have either renegotiated or walked away from the
transaction.”).
5
  See Dkt. No. 32-4, pp. 7-8 (Pg. ID 977-78) (Dep. Shri Thanedar: “In the month of
October, we set a goal of, I think only 800,000. Prior to October, the month of
September, August, and July, I believe the monthly revenues were about a million.
However, in October, it was looking like we’re going to have a month that was
going to be somewhere around $800,000 in revenue, which was a 20 percent drop,
and I certainly wondered what will High Street -- how would High Street react to
that.”).

                                      -12-
Thanedar’s alleged deception was intentional. See SEC Staff Accounting Bulletin

No. 99, 1999 WL 1123073, at *4 (“While the intent of management does not

render a misstatement material, it may provide significant evidence of materiality.

The evidence may be particularly compelling where management has intentionally

misstated items in the financial statements to ‘manage’ reported earnings. In that

instance, it presumably has done so believing that the resulting amounts and trends

would be significant to users of the registrant’s financial statements.”).

Accordingly, Plaintiff has met its burden at this stage of establishing a material

misrepresentation.


      2. Scienter


      The second element of a Rule 10b-5 claim is scienter, defined as a “mental

state embracing intent to deceive, manipulate or defraud.” In re Comshare Inc.

Sec. Litig., 183 F.3d 542, 550 (6th Cir. 1999) (quoting Ernst & Ernst v.

Hochfelder, 425 U.S. 185, 194 (1976)). “In order to satisfy this element, the

defendant must have acted with at least recklessness in making the misleading

representation or omission.” USM Holdings, 2016 WL 4396061, at *4. The

appropriate inquiry “is whether all of the facts alleged, taken collectively, give rise

to a strong inference of scienter, not whether any individual allegation, scrutinized




                                         -13-
in isolation, meets that standard.” Frank v. Dana Corp., 646 F.3d 954, 959 (6th

Cir. 2011).

      Here, when viewing the evidence in a light most favorable to the non-

moving party, Plaintiff has satisfied its burden of establishing Defendant Thanedar

acted with the intent to deceive, manipulate, or defraud. Tellingly, Defendant

Thanedar acknowledged that Plaintiff could have walked away from the deal at

any time and admitted that he had concerns about whether the transaction would

actually close. See Dkt. No. 32-4, pp. 7-8 (Pg. ID 977-78). Part of this concern

was based on the fact that he knew a drop in Avomeen’s revenue during the four-

month due diligence period could scare Plaintiff away. Id. at p. 8 (Pg. ID 978).

When you couple this concern with the testimony of his former employees -- who

claimed he changed Avomeen’s revenue reporting practices in the months leading

up to the sale, and purportedly for the purpose of inflating revenue -- a reasonable

juror could conclude that Defendant Thanedar misrepresented Avomeen’s

performance and revenue earnings with the intent to deceive Plaintiff.6 Only



6
  See, e.g., Dkt. No. 32-7, p. 8 (Pg. ID 8) (Dep. Melissa Gransden: “[During] the
months leading up to the sale, if the projects that were going to complete at the end
of the month and went into the subsequent month, Shri would want to keep the
subsequent month open longer and longer to ensure that that month would have the
number that he felt was more acceptable.”); Dkt. No. 32-8, p. 9 (Pg. ID 1023)
(Dep. Andrew Kolbert: “Sometime between September 20th and September 30th,
Shri came to my office and said, you know, the report doesn’t have to be out to the
client. It can be 90, 95 percent done, and we will count it for the month. And I

                                        -14-
adding to this conclusion is the fact that Thanedar attempted to downplay

Avomeen’s impending revenue slump by misrepresenting the amount of business

in the company’s pipeline.7


      3. Reliance


      The next element of a Rule 10b-5 claim requires the Court to assess whether

Plaintiff reasonably relied on Defendant Thanedar’s alleged misrepresentations.

Defendants offer three arguments for why Plaintiff fails to satisfy its burden on this

element.


      First, Defendants argue that the integration clause contained within the

parties’ Equity Purchase Agreement makes reliance on a prior oral representation

unreasonable per se. See Dkt. No. 28, p. 29 (Pg. ID 290). Section 7.3 of the

Equity Purchase Agreement reads as follows:

presume the rationale was because they would increase revenue in the month of
September.”).
7
  See Dkt. No. 32-27, pp. 2-3 (Pg. ID 1120-21) (Decl. Kathleen Morgan: “In 2016
but prior to October 2016, I based the ‘win’ report on the ‘date ready to begin’
field in Salesforce. . . . When I used this field as the basis for the ‘win’ report, it
demonstrated a current and accurate snapshot of the upcoming pipeline for the
company. In October or early November 2016, Thanedar instructed me to change
the ‘win’ report to be based on the ‘won pending’ field in Salesforce. . . . Projects
could have a ‘won pending’ date entered for as little as a positive phone call with
the customer suggesting that a project might be directed to Avomeen. When I used
this field as the basis for the ‘win’ report, the report captured a broader set of
potential projects, but because the ‘won pending’ date was farther removed from a
project materializing, there was greater risk of inflated numbers.”).

                                         -15-
      7.3 Entire Agreement. This Agreement, the Exhibits, the Disclosure
      Statement, the Company Ancillary Documents, the Purchaser Ancillary
      Documents and any other documents delivered by the parties hereto in
      connection herewith constitutes the entire agreement among the Parties
      hereto with respect to the subject matter hereof and supersedes all prior
      agreements and understandings among the Parties hereto with respect
      thereto. No addition to or modification of any provision of this Agreement
      shall be binding upon any Party hereto unless made in writing and signed by
      all Parties hereto.


Dkt. No. 32-2, pp. 30-31 (Pg. ID 944-45). Critically, however, the Sixth Circuit

has rejected the per se rule that Defendants offer here. See Brown v. Earthboard

Sports USA, Inc., 481 F.3d 901, 921 (6th Cir. 2007) (“To erect a per se rule with

respect to non-reliance clauses would undermine the essential point of undertaking

a contextual analysis, and we do not choose to adopt such a blanket rule now.”).

Moreover, the integration clause in the parties’ Equity Purchase Agreement is

ambiguous as to its scope. In particular, it is not clear whether it embraces pre-

contractual representations, as distinct from promises, made by either party. See

Galeana Telecomms. Invs., Inc. v. Amerifone Corp., 202 F. Supp. 3d 711, 726

(E.D. Mich. 2016) (“The merger clause in the Agreement between Galeana and

Amerifone only encompasses ‘all prior negotiations, letters and understandings.’

Arguably, the clause’s language does not include prior representations.”). Because

a reasonable juror could conclude that the integration clause does not encompass

prior representations, the Court cannot find that Plaintiff’s reliance on Defendant

Thanedar’s alleged misrepresentations was unreasonable.


                                       -16-
      Second, Defendants argue that the rationale for Plaintiff purchasing

Avomeen makes the alleged misrepresentations irrelevant. See Dkt. No. 28, p. 28

(Pg. ID 289). Specifically, Defendants assert that because Plaintiff purchased the

company for its potential, rather than for its present performance, it could not have

relied on Defendant Thanedar’s representations surrounding Avomeen’s monthly

revenue.   Though creative, Defendants ignore the fact that the primary issue

underlying this case is whether Plaintiff was induced into overpaying for Avomeen

at a price of $33.6 million.      Because Avomeen’s monthly revenue earnings

undoubtedly played a role in the parties’ transaction, Plaintiff’s rationale for

purchasing the company does not make its reliance on Defendant Thanedar’s

alleged misrepresentations immaterial.

      Finally, Defendants argue that Plaintiff fails to satisfy its burden on this

element because it was a sophisticated investor with access to sufficient

information to evaluate the statements in question. See id. at p. 27 (Pg. ID 288).

But there are several defects in this reasoning. As a beginning point, the fact that

Plaintiff is an investing firm, standing alone, does not preclude them from bringing

suit under Rule 10b-5. See, e.g., Wright v. Nat’l Warranty Co., 953 F.2d 256, 261

(6th Cir. 1992) (rejecting argument that plaintiff’s status as an “insider” foreclosed

recovery under 10b-5). In addition, questions of material fact remain surrounding

whether Plaintiff was given access to accurate, pertinent information.           John



                                         -17-
Samulak and Robert France, two of Plaintiff’s representatives, testified that none

of Plaintiff’s advisers were given physical access to Avomeen’s Salesforce

system.8 Dkt. No. 32-5, pp. 4-5 (Pg. ID 985-86); Dkt. No. 32-6, p. 5 (Pg. ID

1003). Further, that the information Defendant Thanedar provided from Salesforce

did not match the company’s Quick Books accounting data.9

        In short, Plaintiff has presented evidence suggesting Defendant Thanedar

intentionally misrepresented the state of Avomeen’s finances and concealed these

facts. This is especially true where at least one former high-ranking employee

testified that Defendant Thanedar would not let him speak to anyone from

Plaintiff’s advisement team because Defendant Thanedar wanted to be in control of

all communications. See Dkt. 32-8, p. 4 (pg. ID 1018). Given that Defendant

Thanedar purportedly controlled the flow of information coming from Avomeen, a

reasonable juror could conclude that Plaintiff’s advisers relied on Defendant

Thanedar’s representations in making their decision to purchase the company.


8
    Salesforce is the company’s client relationship management software.
9
  See Dkt. No. 32-5, p. 4 (Pg. ID 985) (Dep. of John Samuluk – Q: “So when you
said that the information that came from Sales Force did not match, are you -- does
that mean that the Sales Force information did not match what the Quick Books
information showed?” A: “Correct.”); see also Dkt. No. 32-9, p. 7 (Pg. ID 1033)
(Dep. of Tyrone Tessmer – Q: “What information did you personally compile that
you understood was going to be turned over to High Street Capital?” A:
“Financials.” Q: “What was in those financials that you considered to be false?”
A: “I believe the revenue associated with certain periods of certain months were
inaccurately reported.”).

                                         -18-
      4. Economic Loss and Loss Causation


      The final two elements of a Rule 10b-5 claim require the Court to examine

economic loss and loss causation.       The Sixth Circuit has instructed that loss

causation requires “a causal connection between the material misrepresentation and

the loss.” Brown, 481 F.3d at 920 (quoting Dura Pharmaceuticals, Inc. v. Broudo,

544 U.S. 336, 342 (2005)).

      Here, Defendants conflate both elements into one and raise a single

argument. Defendants argue that because Plaintiff purchased Avomeen for its

growth potential, and not its present performance, Defendant Thanedar’s alleged

misrepresentations could not have caused any economic loss.                But again,

Defendants fail to recognize that the crux of this suit is that Plaintiff claims it was

induced into overpaying for Avomeen. Because Avomeen’s monthly revenue

earnings certainly played a role in the parties’ transaction, the Court, for all of the

reasons expressed earlier, finds Plaintiff has met its burden of demonstrating

economic loss and loss causation.10


10
    In addition, Defendants reference an October 4, 2016 email sent between
Plaintiff’s representatives, suggesting it shows Plaintiff was aware Avomeen’s
revenue reporting practices had been altered, thereby severing any link between
Defendant Thanedar’s alleged misrepresentations and Plaintiff’s economic loss.
See Dkt. No. 28-15 (“Question – why do all periods for net revenue take company
adjustment into account except for July? Why $1,085k vs. $1,039?”). The email
appears to comment on a report attached in an earlier message, which Defendants
failed to include. By not providing the attachment, the Court cannot determine

                                         -19-
                                 V. CONCLUSION

      For the reasons stated herein, the Court will DENY Defendants’ Motion for

Summary Judgment [#28]. The following future court dates remain in effect:

         a. In Limine motion deadline of June 11, 2019;

         b. Final Pretrial Order submission deadline for July 17, 2019;

         c. Final Pretrial Conference for July 24, 2019, at 4:00 p.m.; and

         d. Trial shall commence on July 30, 2019, at 9:00 a.m.



      IT IS SO ORDERED.

Dated:      April 15, 2019
                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge


                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, April 15, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




whether the email says what Defendants purport it says. Plaintiff maintains that
Defendants have taken the email out of context. Regardless, this creates a genuine
issue of material fact, making summary judgment inappropriate.

                                       -20-
